         Case 2:20-ap-01153-ER                     Doc 6
                                                       2 Filed 07/10/20
                                                               07/09/20 Entered 07/10/20
                                                                                    07/09/20 14:49:02
                                                                                             20:08:17                                      Desc
                                                   Main
                                                     AP-Summons
                                                         Document Page
                                                                     Page1 1ofof4 3


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Kristofer R McDonald
Lane and Nach PC
2001 E Campbell Ave, Ste 103
Phoenix, AZ 85016
602−258−6000




Plaintiff or Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA − LOS ANGELES
In re:

                                                                              CASE NO.:    2:19−bk−24704−ER

Jesus Navarro Jr                                                              CHAPTER:     7


                                                                              ADVERSARY NUMBER:         2:20−ap−01153−ER
                                                               Debtor(s).

TIMOTHY YOO


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Edwin Paralta                                                                        PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
08/10/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                October 13, 2020
             Time:                10:00 AM
             Hearing Judge:       Ernest M. Robles
             Location:            255 E Temple St., Crtrm 1568, Los Angeles, CA 90012



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
            Case 2:20-ap-01153-ER                   Doc 6 Filed 07/10/20 Entered 07/10/20 14:49:02                                    Desc
                                                    Main Document     Page 2 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                 2001 E. Campbell Ave., Ste. 103, Phoenix, AZ 85016

A true and correct copy of the foregoing document entitled (specify): (1) SUMMONS AND NOTICE OF STATUS
CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1]: (2) ADVERSARY COMPLAINT FOR AVOIDANCE OF
FRAUDULENT TRANSFER – 11 U.S.C. §§ 544(b), 550, 551; (3) ADVERSARY PROCEEDING COVER SHEET; (4)
SCHEDULING ORDER; (5) ORDER RE COURTROOM PROCEDURES; (6) REVISED EARLY MEETING OF
COUNSEL, JOINT STATUS CONFERENCE INSTRUCTIONS; AND (7) NOTICE TO DEFENDANT RE: COMPLIANCE
WITH RULE 7026 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND RULE 7026-1 OF THE LOCAL
BANKRUPTCY RULES will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 10, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    • United States Trustee (LA) ustpregion16la.ecf@usdoj.gov
    • Timothy Yoo (TR) tiytrustee@lnbyb.com, tiy@trustesolutions.net


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 10, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 10, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Federal Express
The Honorable Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560/ Courtroom 1568
Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 10, 2020                  Kristofer R. McDonald                                           /s/ Kristofer R. McDonald
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 2:20-ap-01153-ER                   Doc 6 Filed 07/10/20 Entered 07/10/20 14:49:02                                    Desc
                                                    Main Document     Page 3 of 3




                                                                   Service List

2. SERVED BY UNITED STATES MAIL:

Via Certified Mail (Return Receipt Requested)

Edward Peralta
21765 W. Cheyenne Drive
Buckeye, AZ 85326




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
